 1   Stephen G. Opperwall (SBN 100057)
     LAW OFFICES OF STEPHEN G. OPPERWALL
 2   4900 Hopyard Road, Suite 100
     Pleasanton, California 94588
 3   Telephone: (925) 417-0300
     Facsimile: (925) 417-0301
 4   E-mail: steve.opperwall@comcast.net
 5
     Attorneys for Creditor
 6   Professional Bank
 7
 8                         UNITED STATES BANKRUPTCY COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN JOSE DIVISION
11
12   In Re:                        )               No. 21-50028 SLJ 7
                                   )
13   Evander Frank Kane,           )               Chapter 7
                                   )
14                                 )
                                   )               Request for Special Notice,
15        Debtor,                  )               Notice of Appearance,
                                   )               and Request for Inclusion
16                                 )               in Master Mailing List
                                   )
17                                 )
                                   )
18                                 )
                                   )
19   ______________________________)
20
21   TO THE COURT, DEBTOR, TRUSTEE, COUNSEL, AND ALL OTHER PARTIES:
22
23        PLEASE TAKE NOTICE THAT the undersigned counsel for Creditor
24   Professional Bank regarding the above captioned debtor hereby files
25   this Notice of Appearance pursuant to Federal Rules of Bankruptcy
26   Procedure Rule 9010(b).
27
28        PLEASE TAKE FURTHER NOTICE THAT the undersigned counsel for

                                               1
     Request for Special Notice, Notice            of   Appearance,      and   Request   for
     Inclusion in Master Mailing List
Case: 21-50028   Doc# 5   Filed: 01/12/21   Entered: 01/12/21 16:29:34    Page 1 of 3
 1   Creditor Professional Bank hereby requests special notice of all
 2   matters that are to be noticed to creditors, to any creditors’
 3   committee, to the trustee, to the debtor, and/or to other parties in
 4   interest.      This    request      is    made    pursuant     to     all   applicable
 5   provisions, including, but not limited to the following: Federal
 6   Rules of Bankruptcy Procedure Rules 2002, 3017, 4001, 9007, and
 7   9010(b).
 8
 9        The undersigned requests that all such papers be mailed, sent,
10   or served as follows:
11
12   Stephen G. Opperwall
     LAW OFFICES OF STEPHEN G. OPPERWALL
13   4900 Hopyard Road, Suite 100
     Pleasanton, California 94588
14   Telephone: (925) 417-0300
     Facsimile: (925) 417-0301
15   E-mail: steve.opperwall@comcast.net
16
17        This Request For Special Notice includes all types of notices
18   as set forth in the Bankruptcy Code and Bankruptcy Rules and it
19   includes, without limitation, the following: all notices and papers
20   referred to in Federal Rules of Bankruptcy Procedure Rules 2002,
21   3017, 4001, 9007, and 9010(b); notices; pleadings; applications;
22   motions; declarations; schedules; petitions; disclosure statements;
23   requests (formal or informal); dismissals; plans of reorganization;
24   pleadings; complaints; orders; and any other document brought before
25   the court or filed with the U.S. Trustee in this case.
26   /
27   /
28   /

                                                 2
     Request for Special Notice, Notice               of   Appearance,     and   Request   for
     Inclusion in Master Mailing List
Case: 21-50028   Doc# 5    Filed: 01/12/21    Entered: 01/12/21 16:29:34    Page 2 of 3
 1
 2   Dated: January 12, 2021                       LAW OFFICES OF
                                                   STEPHEN G. OPPERWALL
 3
 4                                                 /s/ Stephen G. Opperwall
                                                   _________________________
 5                                                 STEPHEN G. OPPERWALL
                                                   Attorneys for Creditor
 6                                                 Professional Bank
 7   rfsn.doc.wpd
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
     Request for Special Notice, Notice            of   Appearance,      and   Request   for
     Inclusion in Master Mailing List
Case: 21-50028   Doc# 5   Filed: 01/12/21   Entered: 01/12/21 16:29:34    Page 3 of 3
